07/01/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 21-0146



                           No. DA 21-0146

STATE OF MONTANA,

          Plaintiff and Appellee,

     v.

JUSTIN DOUGLAS DAY,

          Defendant and Appellant.



                               ORDER




     Upon consideration of Appellant’s motion to voluntarily dismiss

the appeal and good cause appearing,

     IT IS HEREBY ORDERED that Appellant’s appeal in the above

matter is DISMISSED with prejudice.




                                                             Electronically signed by:
                                                                   Mike McGrath
                                                      Chief Justice, Montana Supreme Court
                                                                    July 1 2022